Citation Nr: 1539921	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  11-32 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a chronic eye disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from February 2003 to August 2006.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a videoconference hearing on his December 2011 VA 
Form 9. 

He was scheduled for a videoconference hearing in February 2015. He submitted a statement that he could not attend that videoconference hearing and requesting that his claim be moved from the Atlanta RO to the Memphis RO because he moved to the Memphis area. While some of VA's electronic systems indicate that the Veteran was scheduled for a videoconference hearing in July 2015, there are no documents in the Veteran's electronic claims folder to permit the Board to be able to review the notification sent to the Veteran. The Board is not able to determine whether the Veteran's request was transferred to the Memphis RO and whether the notification of this hearing was sent to the Veteran's new address in Tennessee. 

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Board videoconference hearing at the Memphis RO. The RO should notify the appellant and his representative of the date, time and place of the hearing. After the hearing is conducted, or in the event the appellant withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




